Case 1:20-cv-21770-KMW Document 35 Entered on FLSD Docket 03/19/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              Case No. 20-21770-CIV-WILLIAMS

  WESTCHESTER SURPLUS LINES INS. CO., et al.,

        Plaintiffs,

  v.

  SUMMERS FIRE SPRINKLERS, INC., et al.,

       Defendants.
  _____________________________________/

                                         ORDER

        THIS MATTER is before the Court on Magistrate Judge Edwin G. Torres’ Report

  and Recommendation (DE 31) on Defendants’ Motions to Dismiss (DE 10; DE 17).

  Defendants filed objections to the Report. (DE 32; DE 33).

        Having reviewed the Report, the record, Defendants’ objections, and the

  applicable law, it is ORDERED AND ADJUDGED as follows:

        1. The Report (DE 31) is AFFIRMED AND ADOPTED.

        2. Defendants’ Motions to Dismiss (DE 10; DE 17) are DENIED as set forth in

            the Report.

        3. Defendants shall answer the Complaint within fourteen (14) days of the date

            of this Order.

  DONE AND ORDERED in Chambers in Miami, Florida, this 19th day of March, 2021.
